t c memo united_states tax_court connie d ray and roma kay ray petitioners v commissioner of internal revenue respondent docket no filed date ron lewis for petitioners candace m williams for respondent memorandum opinion körner judge respondent determined deficiencies in and accuracy-related_penalties on petitioners' federal income taxes for the years and in the amounts as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted by stipulation of the parties this case was submitted under rule by further stipulation petitioners have conceded the deficiencies in tax that were determined by respondent for the years and as to the year petitioners have conceded all respondent's adjustments to income except respondent's determination that petitioners' receipt of dollar_figure of income in that year constituted income subject_to self- employment_tax rather than rental income as claimed by petitioners as to the penalties petitioners have explicitly not conceded the determined penalties for the years and the determined penalties for the year are not mentioned in the parties' stipulation of settled issues and we therefore consider this item still to be in dispute petitioners connie d ray and roma kay ray husband and wife filed joint income_tax returns for the years and at the time the petition herein was filed petitioners were residents of texas in the years in question petitioner connie ray was engaged in the active trade_or_business_of_farming and or cattle grazing in addition to the land that he already owned and used for these purposes petitioners purchased an additional big_number acres of land in the years and this land known hereafter as the crp land had been placed under contract by the prior owner with the commodity credit corp ccc in the federal conservation reserve program crp for a 10-year period upon acquisition of this tract petitioner executed an agreement with the ccc to continue the contract that existed with respect to these tracts of land the crp contract required petitioner to maintain vegetative ground cover to undertake conservation practices to reduce soil erosion and to carry on other activities to sustain the productive capacity of the land the contract also provided the following petitioners were not permitted to graze harvest and or use the land for any other commercial reasons and the ccc was required to pay petitioners an annual fee per acre in apparently in accordance with the contract with ccc petitioner did not farm the property but he did apply herbicide and shredded natural grasses to the crp tract for and petitioners reported income from crp ccc on schedule f of their tax returns as self-employment_income however for the year petitioners reported such income from crp as farm rental income not subject_to self-employment_tax they did however apparently deduct the expenses_incurred on the crp land as expenses_incurred in a trade_or_business on schedule f of their return ie taxes interest shredding spraying and depreciation initially we note that there is no dispute as to the taxability of the crp receipts to petitioners in as being ordinary taxable_income petitioners concede that this is so and so reported it in their return the dispute is rather whether such income received by petitioners is income from self- employment and subject_to the tax thereon sec_1401 imposes taxes on the self-employment_income of every individual and this is in addition to the ordinary_income tax sec_1402 defines an individual's net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by any such individual and in turn sec_1402 defines self-employment_income as the net_earnings_from_self-employment derived by an individual in considering the application of this tax this court has stated that the income in question must derive from a trade_or_business carried on by an individual and that there must be a nexus between such trade_or_business and the income that the individual has received in 76_tc_441 the taxpayers received insurance proceeds intended to compensate them for lost income after their grocery business was destroyed by fire the court found that these business interruption proceeds did not constitute self- employment income because the taxpayers' failure inability to operate the grocery store business after the fire was what gave rise to the payment of the proceeds that event caused the complete cessation of business activity the court thus deemed that the insurance proceeds did not come from self-employment the situation presented in newberry is not present in the instant case petitioner connie ray was a farmer and rancher and had apparently been so for some years he owned and operated farmlands in texas as an addition to his holdings he acquired the crp tract and by agreement with the ccc he continued in effect the existing contractual relationship under the crp program under this program he was required to tend and nourish the land fight diseases and control soil erosion what he could not do is to farm or graze the land in other words in return for nurturing and conserving the crp acreage but not farming or grazing it he would and did receive a fee from ccc since the crp acreage was added to his existing farmland and since petitioner connie ray was already in the_business_of_farming and ranching this was a payment to him in connection with his ongoing trade_or_business there is no evidence in the record that the ccc would have included the acreage here in question in the crp program and would have paid petitioners money for not farming it if the land were not appropriate for farming in the first place supporting our conclusion herein we consider the provisions of revrul_60_32 1960_1_cb_23 in this ruling it was emphasized that there should exist a connection or nexus between the payments received by the taxpayer and some trade_or_business from which they were derived rev_rul supra specifically concludes that earnings are from self-employment if the taxpayer derives them from his operation of a farm while we recognize that respondent's revenue rulings do not have the force or effect of law they can still be helpful in interpreting the statute as is revrul_60_32 supra in the present case see 445_f2d_1142 5th cir in this case we are satisfied that the payments that petitioner connie ray received from the crp program were in return for caring for the farmland that he owned as required by the contract with ccc petitioner connie ray was an active farmer rancher with respect to additional acreage and the payments received here had a direct nexus to his trade_or_business we think that these payments were income that was subject_to the self-employment_tax of sec_1401 and we decide this issue in favor of respondent we have left for consideration the imposition of penalties under sec_6662 which were determined by respondent for each of the years in issue this case was submitted to the court on a basis of a brief stipulation of facts and no trial was held in this limited and scanty record that we have before us there is no evidence to show any error on the part of respondent in determining the penalties that are in issue here in cases such as this where respondent has determined additions to the tax or penalties under sec_6662 the burden_of_proof to show error by respondent is placed upon petitioner rule a 85_tc_934 58_tc_757 57_tc_781 except for the one substantive issue that we have decided petitioner conceded all other adjustments to income for the years in issue we cannot tell what attempts if any petitioners made to report their income_tax in a proper and accurate manner this being true we cannot hold that respondent was in error in making the determinations of penalties under sec_6662 decision will be entered for respondent
